Appellant has filed a motion for a rehearing in this case, and undertakes to impeach the record, in that he attaches to his motion the affidavit of Lennie Gibbs, stating that he did not swear on the trial that he purchased a bottle of whisky from appellant. The statement of facts recites that Lennie Gibbs testified as follows: "Yes, I bought a pint of whisky from Mr. Boyd (appellant)." This statement of facts is agreed to by the county attorney and appellant's counsel, and approved by the county judge. This record can not be impeached by ex parte affidavits. If it is not a true recitation of the testimony heard on the trial, appellant's counsel should not have agreed to and signed it. If we permitted the record to be impeached by ex parte affidavits, there would be no end to the trial of a case. We must take the record as made on the trial of the case and certified to us.
The motion for rehearing is overruled.
Overruled.